Me. Justice Figueras
delivered
the following opinion of the court:
*340The fiscal of Ponce, in the name of The People of Porto Rico, filed the following information dnly sworn to:
“In the name and by authority of The People of Porto Rico. The People of Porto Rico v. Serafín Martínez Domínguez. In the District Court of Ponce, on the 23d day of July, 1904. The fiscal files this complaint against Serafín Martínez Domínguez for the felonious crime of embezzlement, defined and made punishable by section 448, in connection with section 438, subdivision 1 of the Penal Code, which crime was committed as follows: Nieolasa Bosch, widow of Francisco G-iraldes y Cividanes, delivered to the aforesaid defendant, Serafín Martínez Domínguez, 6,000 Spanish pesetas, equivalent to $850, for the sole and exclusive purpose, or object, of paying therewith the taxes and other charges due to the municipality and other assessments encumbering the properties situated in the Island of Porto Rico belonging to the said Giraldes; and the said defendant, Martinez, fraudulently appropriated the said amount and devoted the same to purposes foreign to a proper and lawful compliance with his trust, contrary to the law for such cases made and provided and against the peace and dignity of The People of Porto Rico. — R. U. Colón, fiscal for the district.”
The defendant entered a plea of not guilty and as he did not elect a trial by jury, the questions of fact and of law were submitted to the decision of the Ponce court, which upon consideration and reading of the said complaint, of the plea of not guilty entered by the defendant, the evidence pro and con and the arguments of the fiscal and of the attorney for t'he defendant, rendered a verdict of guilty, and on the 26th day of August, 1904, sentence was pronounced in accordance with the provisions of section 448 in connection with section 438, subdivision 1, cited in the information, though it should be section 428, subdivision 1, both sections being of the Penal Code, imposing upon him a penalty of one year in the penitentiary of the Island at hard labor and to pay the costs of this action.
The defendant appealed from the aforesaid judgment to this Supreme Court, but there is neither a bill of exceptions *341nor any statement of facts. The appellant was not represented by counsel.
There is nothing in the record to show that the above-named defendant has been deprived of any right to which he is entitled under the law, nor is there any ground for a reversal of the judgment; such being the case, and in accord with the fiscal of this Supreme Court, we are of the opinion that the judgment appealed from should be affirmed, with costs.

Affirmed.

Chief Justice Quiñones and Justices Hernandez and Mac-Leary concurred.
Mr. Justice Wolf did not sit at the hearing of this case.